Citation Nr: 1608210	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970. 
This matter is before the Board of Veterans' Appeals  (Board) on appeal of a November 2010 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2013, June 2014 and January 2015, the Board remanded the Veteran's appeal for entitlement to service connection for PTSD for further development.

The appeal is REMANDED to the agency of original jurisdiction. VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Appeals Management Center (AMC) granted the Veteran's claim for entitlement to service connection for PTSD in an April 2015 rating decision.

2.  The grant of service connection satisfied the Veteran's appeal.


CONCLUSION OF LAW

There is no question of law or fact involving the claim of entitlement to service connection for PTSD; the appeal is moot. 38 U.S.C.A. § 7105(d)(5)  (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the claims file shows that on April 15, 2015, the AMC granted the Veteran's claim for service connection for PTSD.  The cover sheet for the rating decision supplied the Veteran with information concerning how to submit a notice of disagreement, by April 25, 2016,  if he was not satisfied with the 50 percent disability rating for PTSD.  The AMC wrongly promulgated a supplemental statement of the case on that same date concerning the (not on appeal) issue of an increased initial rating for PTSD.  The Veteran has not submitted a notice of disagreement with the initial rating or the effective date assigned, and the Board does not currently have jurisdiction over this claim.  Therefore, the Veteran's appeal for service connection for PTSD is moot, as the benefit sought on appeal has already been granted.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Because there remains no case or controversy concerning whether the Veteran is entitled to the benefit sought, the appeal with respect to this issue is dismissed.  38 U.S.C.A. § 7105(d)(5)  (West 2014); See also Smith v. Brown, 10 Vet. App. 330, 333-34   (1997) (dismissal is the proper remedy to employ when an appeal has become moot).


ORDER

Entitlement to service connection for PTSD is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


